Appellant was convicted in the court of the police justice of the City of McComb for the unlawful possession of intoxicating liquors. He appealed to the County Court and was again convicted. Thereupon he filed proper bond for appeal to the Circuit Court, but failed to give timely notice to the court reporter to transcribe the notes of the evidence. The transcript of the testimony was, however, sent up with the record to the Circuit Court, where, upon motion of the county prosecuting attorney, the appeal was dismissed "for failure of defendant to give notice to the court reporter within ten days after the trial of this cause."
Such omission regardless of its effect upon the right of appellant to avail of the reporter's transcript, did not justify the summary dismissal of his appeal. His right to appeal upon the record and to stand thereon was not thereby affected. Such, indeed, is the extent of the record in certiorari. We are not concerned with the extent to which his day in court may be diminished by the omission, but his right thereto must be recognized and protected. Schwartz v. McKay, 184 Miss. 422,185 So. 200, 811. For the error in dismissing the appeal to the Circuit Court, the cause must be reversed and remanded.
Reversed and remanded.